1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     STANLEY RIMER,                                Case No. 3:18-cv-00023-MMD-WGC

10                                 Petitioner,                       ORDER
             v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14          Petitioner has filed a first amended petition (ECF No. 17). The Court has reviewed

15   it pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

16   District Courts. The Court will direct Respondents to file a response.

17          It is therefore ordered that Respondents will have 60 days from the date of entry of

18   this order to answer or otherwise respond to the first amended petition (ECF No. 17).

19   Respondents must raise all potential affirmative defenses in the initial responsive

20   pleading, including untimeliness, lack of exhaustion, and procedural default. The Court will

21   not entertain successive motions to dismiss.

22          It further is ordered that if Respondents file and serve an answer, then they must

23   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States

24   District Courts. Petitioner then will have 45 days from the date on which the answer is

25   served to file a reply.

26   ///

27   ///

28   ///
1           It is further ordered that if Respondents file and serve a motion, then Petitioner will

2    have 45 days from the date of service of the motion to file a response to the motion.

3    Respondents then will have 21 days from the date of service of the response to file a reply.

4           DATED THIS 1st day of October 2019.

5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   2
